Title: To Thomas Jefferson from André Limozin, 5 June 1788
From: Limozin, André
To: Jefferson, Thomas


          
            
              Most Honored Sir
            
            Havre de Grace 5th June 1788
          
          Since my former of the 22 May I am deprived of your favors. The young De la Croix Navy Prentice arrived with the New york Packet about three weeks ago deliverd me just now the inclosed for your Excellency. I have reprimanded him severely as a man of years is intitled to do a young lad for his carelessness.
          I have handed the 2nd instant your Excellencys Papers to Mr. Warville agreable to the orders from your Excellency he was bearer of.
          There is now but very little trade between this Place and the United States of America. I am with the highest regard Your Excellency’s Most obedient & very Humble Servant,
          
            
              Andre Limozin
            
          
        